Except for the admissions implied by defendants' contentions, I would have supposed that the demolition rider clearly and unambiguously obligates defendants, (1) to demolish all undamaged portions of the building which must be razed to meet the requirements of building laws or ordinances; (2) to repair or reconstruct the demolished-portion upon the same basis as the portions destroyed by fire and with the same limitations that are imposed in this respect by the exception clause of the policy.
There being no contention by defendants that this is the correct interpretation of the rider, I assume that it is not, and upon this assumption, I think it clear that the more limited contentions of the defendants have been properly disposed of by the opinion of the court.